As filed with the Securities and Exchange Commission on December 21, 2012 Registration No. 333-146822 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 4 TO Form S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NV Energy, Inc. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 88-0198358 (I.R.S. Employer Identification No.) 6226 West Sahara Drive Las Vegas, Nevada 89146 (702) 402-5000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) NV Energy, Inc. Amended and Restated Employee Stock Purchase Plan NV Energy, Inc. 2003 Non-Employee Director Stock Plan NV Energy, Inc. Amended and Restated 2004 Executive Long-Term Incentive Plan (Full title of the plan) Paul J. Kaleta, Esq. Executive Vice President, General Counsel and Shared Services, Corporate Secretary NV Energy, Inc. 6226 West Sahara Drive Las Vegas, Nevada 89146 (702) 402-5000 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a copy to: James A. McDaniel, Esq. Choate, Hall & Stewart LLP Two International Place Boston, Massachusetts 02110 (617) 248-5000 EXPLANATORY STATEMENT NV Energy, Inc. (the “Company”) is filing this Post-Effective Amendment No. 4 to its Registration Statement on Form S-8 (No. 333-146822) (the “Registration Statement”) toterminate the Registration Statement and thereby withdraw and remove from registration thereunder the unissued and unsold shares of the Company’s common stock, par value $1.00 per share (the “Common Stock”), issuable by the Company pursuant to the NV Energy, Inc. Amended and Restated Employee Stock Purchase Plan, NV Energy, Inc. 2003 Non-Employee Director Stock Plan and NV Energy, Inc. Amended and Restated 2004 Long-Term Incentive Plan (collectively, the “Plans”) previously registered by the Company pursuant to the Registration Statement.The Company is filing this Post-Effective Amendment No. 4 in accordance an undertaking of the Company in the Registration Statement.The Registration Statement has been superseded by a new Registration Statement on Form S-8 (No. 333-183439), pursuant to which the Company has registered the unissued and unsold shares of Common Stock issuable by the Company from time to time under the Plans. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 4 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Las Vegas, State of Nevada, on December 21, 2012. NV ENERGY, INC. By: /s/Jonathan S. Halkyard Jonathan S. Halkyard Executive Vice President and Chief Financial Officer (Principal Financial Officer) Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date Michael W. Yackira Director, President and Chief Executive Officer (Principal Executive Officer) December 21, 2012 Jonathan S. Halkyard Executive Vice President and Chief Financial Officer (Principal Financial Officer) December 21, 2012 E. Kevin Bethel Vice President, Chief Accounting Officer and Controller (Principal Accounting Officer) December 21, 2012 Philip G. Satre Director and Chairman of the Board December 21, 2012 Joseph B. Anderson, Jr. Director December 21, 2012 Glenn C. Christenson Director December 21, 2012 Signature Title Date Susan F. Clark Director December 21, 2012 Stephen E. Frank Director December 21, 2012 Brian J. Kennedy Director December 21, 2012 Maureen T. Mullarkey Director December 21, 2012 John F. O’Reilly Director December 21, 2012 Donald D. Snyder Director December 21, 2012 By: /s/E. Kevin Bethel E. Kevin Bethel, Attorney-in-Fact
